Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 1 of 7
Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 2 of 7
Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 3 of 7
Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 4 of 7
Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 5 of 7
Case 18-68715-lrc   Doc 5   Filed 11/05/18 Entered 11/05/18 16:27:09   Desc Main
                             Document     Page 6 of 7
  Case 18-68715-lrc      Doc 5     Filed 11/05/18 Entered 11/05/18 16:27:09          Desc Main
                                    Document     Page 7 of 7




All student loan debts are in forbearance during the pendency of this instanter Chapter 13. There shall be
no funding by the Chapter 13 Trustee of any claims filed for these student loans.
